Citation Nr: 1426258	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or service-connected diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1970.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) in August 2011. A hearing transcript is associated with the claims file.  The VLJ held the record open for an additional 60 days for the submission of outstanding medical records reported to exist by the Veteran, but none were subsequently submitted.

The Board notes that there is a VA electronic file associated with the Veteran's claim.  A review of the documents therein discloses that they are either duplicative or irrelevant to the issue on appeal, except as to the Veteran's appeal brief.


FINDING OF FACT

Hypertension is not shown in service or within the initial post separation year, and is not shown to be proximately due to herbicide exposure or service-connected diabetes; aggravation of hypertension due to service-connected diabetes is not shown.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met to include as secondary to herbicide exposure and service-connected diabetes.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to notify.  VA sent to the Veteran a VCAA letter dated in August 2009, prior to the decision on appeal.  VA further met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination.  However, the Board subsequently determined that this VA examination was inadequate and remanded the claim for a VA examination with a medical opinion to ensure that VA met its duty to assist the Veteran.  The record shows that the VA scheduled the Veteran for a VA examination and that the Veteran telephoned VA to cancel that examination, reporting at that he was withdrawing his claim.  VA then contacted the Veteran by letter dated in July 2012 letter and provided him with an attached form to properly withdraw his claim in writing.  No response was received and the originating agency thereafter prepared a Supplemental Statement of the Case dated in December 2012, wherein VA notified the Veteran that his case had not been withdrawn as a written request had not been received.  VA notified the Veteran that he should contact VA if he sought to have the VA examination in this claim.  

Under pertinent regulations, a veteran may withdraw in writing a substantive appeal at any time before the Board promulgates a decision in the appeal.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 20.202, 20.204.  While the evidence suggests that the Veteran may have orally expressed a desire to withdraw his appeal, to date no response has been received for written withdrawal of the claim as required under VA regulations or for rescheduling of the VA examination sought by the Board

In view of the above, the Board finds that VA's duty to assist has been met as the Veteran has not indicated a desire or willingness to present for a VA examination and the Board believes that remand again for this purpose would be futile as the Veteran's cooperation is essential and he has not communicated with VA since cancelling his scheduled examination appointment.  VA's duty to assist in the development of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA cannot assist in regard to obtaining an examination when the Veteran is unwilling to present for an examination.  Therefore, the Board concludes that there has been substantial compliance with the directives contained in the Board's prior remand decision.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, VA afforded the Veteran a hearing on appeal before the undersigned VLJ.  At this hearing, the VLJ identified the issue on appeal here and allowed the Veteran to present lay testimony in support of his theories of entitlement.  Based on the hearing testimony, in part, the VLJ determined that remand for the purpose of a VA examination and opinion was necessary.  The hearing and the outcome of the hearing focused on the missing elements necessary to substantiate the claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Service Connection

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In his August 2009 claim, the Veteran argued that his hypertension was secondary to Agent Orange exposure in service.  At the August 2011 hearing, the Veteran testified that he believed, as did his doctor, that his hypertension was secondary to diabetes.  He could not recall when he was first diagnosed with hypertension or prescribed medication.  The Veteran and his wife testified that it is their impression that he developed diabetes and hypertension at the same time.  She stated that the Veteran was treated for elevated sugar levels for some time before the actual diagnosis of diabetes was made. Testimony reflects that he was initially treated by a dietician at the recommendation of his doctor in an attempt to control the disease without medication.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problem is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.  Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Hypertension shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  Hypertension is not a disease identified as as presumptively associated with herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.303(e).  However, the statutory and regulatory provisions governing presumptive service connection for certain diseases deemed to be associated with herbicide exposure is a legal consideration rather than a medical consideration.  The exclusion of a disability from the list of disabilities for which presumptive service may be assigned does not preclude service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for hypertension.  Hypertension is not shown on active duty or within the initial post separation year.  Hypertension is first documented more than 20 years after service separation and it is not shown to be related to disease or injury incurred in service, including the herbicide exposure and service-connected diabetes.

STRs show no diagnosis for hypertension.  Report of service separation examination dated in April 1970 reflects normal clinical evaluation of the heart and vascular system.  A blood pressure reading was 124/66 and the Veteran denied any history of high blood pressure on that exam.

Report of VA examination dated in October 2009 reflects a diagnosis for hypertension.  It was noted that hypertension pre-existed diabetes and was not a complication of diabetes.  In an October 2009 VA Agent Orange Registry report, the Veteran gave a personal history of diabetes and hypertension, both diagnosed in 1997.

Here, neither the medical nor the lay evidence of record weighs in favor of the claim.  To the extent that the Veteran and his wife report that hypertension is secondary to herbicide exposure or service-connected diabetes, the Board finds that they are not competent to make this connection.  Neither the Veteran nor his wife possess the requisite medical expertise to ascertain whether there is an etiological relationship between hypertension and either herbicide exposure or diabetes.  A medical nexus of this kind is not susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  As such, their statements have diminished probative value.

The Board accepts that the Veteran and his wife are competent to report that diabetes and hypertension were contemporaneously diagnosed.  However, the Veteran has not presented any competent evidence (medical-nexus type evidence) relating his current diagnosis for hypertension to service, including herbicide exposure or service-connected diabetes.  While VA requested a VA examination with a medical opinion in this regard, the Veteran cancelled his appointment and has not provided alternative competent evidence in support of his claim.  As such, the Board is left with medical evidence unfavorable to the Veteran's claim with regard to whether hypertension was a complication of diabetes, albeit inadequate as noted by the Board in its prior remand decision.  The medical evidence extant in this case has limited probative value.

In the absence of competent evidence showing hypertension in service, within the initial post separation year, or secondary to herbicide exposure or service-connected diabetes, the claim must be denied.  There is no doubt to resolve.  Gilbert, supra.


ORDER

Service connection for hypertension, to include as due to herbicide exposure or service-connected diabetes, is denied.




____________________________________________
DAVID L WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


